Exhibit 10.1
SEPARATION AGREEMENT, WAIVER AND GENERAL RELEASE
This Agreement sets forth the entire agreement and understanding which has been
reached relative to the cessation of your (Lisa M. Weber) employment with
MetLife Group, Inc. (“MetLife”). It is fully agreed and understood as follows:
     1. As a material inducement to MetLife to enter into this Agreement, you
agree for yourself and your relatives, heirs, executors, administrators,
successors, and assigns that you hereby fully and forever release and discharge
MetLife, MetLife, Inc., Metropolitan Life Insurance Company, and all of their
parents, subsidiaries, affiliates, and agents and all of their parents,
subsidiaries, affiliates, and agents and its past, present, and future
directors, officers, and employees, agents, representatives, employee benefit
plans or funds and the fiduciaries thereof, successors, and assigns of each
(collectively, “the Company”) from any and all claims, charges, demands,
actions, liability, damages, sums of money, back pay, attorneys’ fees, or rights
of any and every kind or nature which you ever had, now have or may have,
whether known or unknown, against the Company arising out of any act, omission,
transaction, or occurrence up to and including the date you execute this
Agreement including, but not limited to, (i) any claim arising out of or related
to your employment by the Company or the discontinuance thereof, (ii) any claim
of employment discrimination, harassment or retaliation under, or any alleged
violation of, any federal, state, or local fair employment practice or benefits
law, rule, regulation, executive order, or ordinance, including but not limited
to the Age Discrimination in Employment Act, as amended, or the Older Workers
Benefit Protection Act, or the New Jersey Conscientious Employee Protection Act,
(iii) any alleged violations of any duty or other employment-related obligation
or other obligations arising out of contract, tort, tortious course of conduct,
libel or slander, defamation, public policy, law, or equity, and (iv) any
expectation, anticipation, right, or claim to incentive compensation under any
Company incentive compensation plan, including but not limited to the MetLife
Annual Variable Incentive Plan, the Performance Incentive Plan, and, except as
otherwise specifically stated in this Agreement, the MetLife, Inc. 2000 Stock
Incentive Plan, the MetLife, Inc. 2005 Stock and Incentive Compensation Plan,
and the Long Term Performance Compensation Plan.
To the extent that you are a director, trustee, or officer of any Company
entity, or are a member of any committee of the Company or any Company entity,
you hereby resign from such capacity effective immediately and agree to execute
any additional, more specific resignation document the Company may request. You
also agree to resign from any position in which you serve as a director or
officer of any entity or organization as a designee of the Company effective on
the Effective Date, and to notify MetLife with respect to each position and
confirm to MetLife your resignation as soon as practicable after the Effective
Date.
You acknowledge that, prior to your execution of this Agreement, you have been
fully informed that your employment is being discontinued and that any and all
claims arising from this discontinuance are included in this release. This
Agreement does not affect any rights that you may have arising out of events
that occur after you have executed this Agreement or affect any benefits or
rights that vested prior to your execution of this Agreement under nonqualified
deferred compensation plans or employee benefit plans governed by ERISA. This
Agreement does not affect any rights you have to be paid vested but unused Paid
Time Off.
Your rights regarding any awards under the MetLife, Inc. 2005 Stock and
Incentive Compensation Plan or the MetLife, Inc. 2000 Stock Incentive Plan will
be governed by the terms of any written award agreement into which you entered
under the applicable plan.
     2. In consideration for the terms set forth in Section 1 of this Agreement
and the other promises and terms contained in this Agreement, MetLife agrees:
(a) to continue your employment, including the payment of your salary at your
current salary rate and payment frequency and eligibility for benefits under the
benefit plans and programs applicable to you, subject to the terms of those
plans and programs, through December 31, 2009, or such earlier date that you
inform the Company in advance in writing as you choose (which date shall be your
“date of discontinuance”). During the remainder of your employment, you will
have those duties and responsibilities as your Company manager or his or her
designee assigns to you. Your date of discontinuance will not be affected by
your application for, receipt of, or appeal from any denial of disability
benefits.
(b) to pay you the sum of $5,000,000 (five million dollars and no cents) less
all applicable federal, state and local tax withholding. MetLife expects to make
this payment on December 31, 2009 if the Effective Date of this Agreement has
occurred on or prior to December 31, 2009, but in any event on or before
March 15 of the calendar

 



--------------------------------------------------------------------------------



 



year after the earlier of (i) your date of discontinuance, or (ii) the date you
were first offered a separation agreement in connection with this discontinuance
of your employment, so long as the Effective Date has occurred by that time. If
your “separation from service” as defined under U.S. Internal Revenue Code
Section 409A is different from your date of discontinuance, your “separation
from service,” rather than your date of discontinuance, will be used to
determine the date by which payment will be made.
(c) to make any payments due to you under the terms of your written Performance
Share Agreements, which will vary depending on your date of discontinuance, less
all applicable federal, state and local tax withholding. If your date of
discontinuance is December 31, 2009, then for purposes of your 2009-2011
Performance Share Agreement you will be deemed to have remained employed through
the first anniversary of the beginning of the 2009-2011 performance period.
(d) to recommend to the MetLife, Inc. Compensation Committee and Board of
Directors that (i) the MetLife, Inc. stock options provided under each of your
written stock option agreements (the “Stock Option Agreements”) that have not
yet been exercised (your currently exercisable and unexercisable options being
referred to, collectively, as the “Outstanding Stock Options”) and that are not
yet exercisable will become exercisable on the dates provided by each Stock
Option Agreement, notwithstanding the discontinuance of your employment, and
(ii) that each of your Outstanding Stock Options will be exercisable through the
remainder of the ten-year term of the Stock Options, as such ten-year term is
reflected in each Stock Option Agreement. For the avoidance of doubt, this
Agreement shall be deemed null and void and of no force or effect if the
provisions of this Section 2(d) are not fully approved by the Compensation
Committee and Board of Directors.
(e) to provide you with a program of comprehensive senior executive outplacement
services commencing, at your election, any time after the date of execution of
this Agreement and continuing through December 31, 2010 or such earlier date as
you select, such program offered by a service provider of your choice, provided
that the service provider charges MetLife (or one of its Affiliates) no more
than its standard fees for such engagement. You will also continue to
participate in the Financial Counseling Program for MetLife Executive Group
Members and Certain Other Senior Officers, in accordance with the terms of that
program, for one calendar year after your date of discontinuance. During the
remainder of your employment, you will continue to be provided with vehicle and
driver services in a manner consistent with the services provided to you prior
to the date of your execution of this Agreement; will continue to be provided
with support staff generally consistent with those provided to you prior to the
date of your execution of this Agreement for one month after your execution of
this Agreement; and will be reimbursed for expenses for such business and
professional conferences that were approved by MetLife prior to your execution
of this Agreement, consistent with MetLife’s normal expense reimbursement
practices.
(f) to reimburse you your legal fees in connection with this Agreement, up to
$12,500 (twelve-thousand, five hundred dollars and no cents), less any
applicable federal, state and local tax withholding. MetLife will make this
payment on or before March 15 of the calendar year after the earlier of (i) your
date of discontinuance, or (ii) the date you were first offered a separation
agreement in connection with this discontinuance of your employment, so long as
the Effective Date has occurred by that time. If your “separation from service”
as defined under U.S. Internal Revenue Code Section 409A is different from your
date of discontinuance, your “separation from service,” rather than your date of
discontinuance, will be used to determine the date by which payment will be
made.
(g) to recommend to the MetLife, Inc. Compensation Committee and Board of
Directors that it approve this Agreement.
You acknowledge that the payments and services provided for in this Section 2
exceed any sums to which you would otherwise be entitled under any policy, plan,
and/or procedure or any agreement with the Company, and that they represent full
and complete consideration for the release you are giving the Company in this
Agreement. Further, neither this Agreement nor the payment and benefits to be
provided pursuant to this Section 2 in any way constitute an admission on the
part of the Company as to the violation of any law or any obligation to you.
     3. By executing this Agreement, you acknowledge that you have accurately
reported to the Company the daily or weekly hours you worked for the Company to
the extent you have been asked to do so, that the Company has paid you all the
salary and wages it owes you (including any overtime compensation or incentive
compensation) for all completed payroll periods through the date you execute
this Agreement, that you have been provided with any and all leaves of absences
(including those under the Family and Medical Leave Act or other law) that you
have requested or to which you were entitled, and that you have had the
opportunity prior to signing this Agreement to raise to the Company any concerns
or complaints about these or any other matters regarding your employment and
have done so.

2



--------------------------------------------------------------------------------



 



     4. You further agree, except for the provision of information to
governmental agencies or self-regulatory organizations, or as required by
subpoena, that neither you nor your agents, attorneys, or representatives will
publish, publicize, or reveal any Company information obtained by you, your
agents, attorneys, or representatives that relates to: (i) your employment with
the Company or the cessation of your employment with MetLife, (ii) any claims
that were raised or could have been raised in any action as of the date you
execute this Agreement, or (iii) the facts underlying any such claims. You
further agree, except for the provision of information to governmental agencies
or self-regulatory organizations, or as required by subpoena, that neither you
nor your agents, attorneys, or representatives will communicate in any way to
any former, present, or future employees of the Company or to any person or
corporation any information that relates to your employment with the Company or
to any claims which could have been raised in any action in connection with the
cessation of your employment with MetLife unless required by law to do so.
Although you are not precluded from participating in an investigation or from
filing a charge with the Equal Employment Opportunity Commission (EEOC) or other
governmental agency relating to your employment or the termination thereof, you
acknowledge that by executing this Agreement you waive all rights to recover any
relief regarding any such claims.
Notwithstanding the other terms of this Section 4, you may provide a prospective
employer with information concerning your former title, salary, job
responsibilities and qualifications.
Notwithstanding the other terms of this Section 4, you agree to fully cooperate
with MetLife or its counsel to provide information and/or testimony in
connection with any investigations, administrative proceedings or litigations in
which the Company is a party or has an interest, to the extent such cooperation
does not unreasonably interfere with your then-current employment or business
activities, if any. If requested, you agree to meet with a Company
representative and/or the Company’s counsel to truthfully and fully provide all
knowledge and information you have pertaining to the subject matter of any such
proceeding.
You represent and agree that you have delivered or will, prior to your date of
discontinuance, deliver to your Company manager (or other person designated by
MetLife to receive these items) all Company property, information, documents,
and other materials (including but not limited to memoranda, correspondence,
reports, records, transcripts, notes, records of conversations, keys, computer
and other equipment, and identification cards), in whatever form or medium
(including papers, e-mail, disks, tapes, and any and all electronic storage),
including all duplicates, copies, or versions, concerning or in any way related
to the business affairs or operations of the Company, interaction by or among
employees, customers, vendors, or other associates of the Company, or your job
duties, responsibilities, assignments, or actions on behalf of or in furtherance
of the interests of the Company, that are in your custody, possession, or
control (“Company Material”). Company Material does not include documents you
received from an authorized representative of the Company solely regarding your
employment relationship with the Company (e.g., summary plan descriptions,
performance evaluations, benefits statements), any policy or product purchased
by you or on your behalf from the Company, or securities of the Company held by
you, or other documents you are entitled by law to retain.
You represent that you have conducted a diligent search for all Company Material
prior to executing this Agreement. You represent that after delivering to your
manager a copy of any Company Material stored electronically on any of your
personal hard drives or other non-portable electronic storage devices that you
destroyed such Company Material stored on such devices, and that you have not
knowingly retained any Company Material in any form. You agree that if you
discover or receive any Company Material you will return such Company Material
to your former Company manager (or other person designated by MetLife to receive
these items, or if either person is no longer employed by the Company, to the
MetLife Human Resources Services Center, 500 Schoolhouse Road, Johnstown, PA
15904) within 48 hours of such discovery.
     5. In the event you are served with a subpoena or a request by a
governmental agency or self-regulatory organization calling for the disclosure
of any information concerning the Company, you agree to give MetLife ten
(10) days written notice in advance of disclosing this Agreement or any
information concerning MetLife by mailing to MetLife’s Law Department located at
1095 Avenue of the Americas, New York, New York 10036, Att. Office of the
General Counsel, a copy of any such legal demand for such information (or, if
you are required to disclose this Agreement or any information concerning
MetLife in less than ten (10) days, by overnight delivery to be delivered to the
same address in advance of disclosing this Agreement or any information
concerning the Company).
     6. As a material inducement to MetLife to enter into this Agreement, you
further agree for yourself and your relatives, heirs, executors, administrators,
successors, and assigns:

3



--------------------------------------------------------------------------------



 



(a) that your conduct during the remainder of your employment with MetLife as
stated in Section 2 above will be consistent with the same duty of loyalty,
including any fiduciary duties, that applied to you in your capacity as a
director, trustee, officer, or member of any committee, of the Company, prior to
the date this Agreement was offered to you.
(b) that you confirm your obligations to comply with all of the provisions of
your Agreements to Protect Corporate Property (which are attached hereto as
Exhibits B and C). The temporal restrictions in Section 2 of each Agreement to
Protect Corporate Property shall coincide with the Restricted Period, as defined
in this Agreement.
(c) that you acknowledge that during the course of your employment with MetLife
and its affiliates, you became familiar with confidential Company Material, the
Company’s trade secrets, and other confidential information about the Company,
that your services were of special, unique and extraordinary value to the
Company, and that by virtue of your employment, you have gained or will gain
knowledge of the identity, characteristics and preferences of the Company’s
customer, client, supplier, vendor, or other business relations (“Business
Relations”) and confidential information about those Business Relations, and
that you would inevitably have to draw on such information if you were to
solicit or service the Company’s Business Relations on behalf of a competing
business. You further acknowledge that the Company is engaged in a highly
competitive business, that the preservation of its Business Relations
confidential information is critical to the Company’s continued business
success, that the Company’s relationships with its Business Relations are
extremely valuable, and that by virtue of your employment, you have had contact
with those customers and clients and that you were compensated to develop
relationships with Business Relations on behalf of and for the benefit of the
Company. During the period beginning on the Effective Date and ending on
December 31, 2010 (the “Restricted Period”), you agree:
(i) that you will not directly or indirectly own any interest in, manage,
control, participate in, consult with, or render services, as an officer,
director, employee, partner, member, consultant, independent contractor or
agent, to any person or entities identified in Exhibit A hereto, including their
respective subsidiaries and affiliates (“Restricted Competitors”), in the United
States and/or in any foreign country in which the Company now conducts business
or, as of July 1, 2009, planned to conduct business (“Restricted Geographies”).
You acknowledge that it is reasonable to restrict your activities in accordance
with the terms of this Agreement in the Restricted Geographies during the
Restricted Period. Nothing in this Agreement will prohibit you from being a
passive owner of not more than two percent (2%) of the outstanding stock of any
class of securities in any of the Restricted Competitors, so long as you have no
active participation in the business of such corporation. MetLife may, in its
sole discretion, waive in writing any of the restrictions in this
Section 6(c)(i).
(ii) that you will not directly or indirectly, (a) solicit, encourage, entice or
induce any employee of the Company to leave the employ of the Company or in any
way interfere with the relationship between the Company and anyone employed by
the Company on the Effective Date or within 18 months prior to the Effective
Date (each, a “Covered Employee”); (b) hire or cause any person to be hired who
is a Covered Employee or (c) solicit, encourage, entice or induce any of the
Business Relations on behalf of any other person or entity; or (iv) solicit,
encourage, entice or induce any of the Business Relations to cease doing
business with or lessen the amount of business it presently transacts with the
Company or in any way interfere with the relationship between any of the
Business Relations and the Company.
(d) that you will not assist others in engaging in activities that you have
agreed not to take or are not entitled to take under this Section 6.
You agree that the terms and restrictions of this Section 6 are legitimate and
reasonable in light of the access to information and persons recited above, the
services you provided to the Company, and the consideration that you are
receiving pursuant to this Agreement. You acknowledge that during the Restricted
Period, you will be able to earn a suitable livelihood without violating the
terms and restrictions of this Section 6.
     7. You agree that money damages would be both incalculable and an
insufficient remedy for any breach by you of Sections 4 or 6 of this Agreement
and that any such actual, threatened or continuing breach will cause the Company
irreparable harm. In the event of any such breach by you of Sections 4 or 6 of
this Agreement, the Company shall be entitled, without the requirement of
posting a bond, to equitable relief, including temporary, preliminary or
permanent injunctive relief, in any court of competent jurisdiction. Such
equitable relief shall not be the exclusive remedy for any breach by you of this
Agreement but shall be in addition to any other damages or remedies available at
law or inequity to the Company, including the Company’s right to recover any
payments made to you in the event that you have materially violated your
obligations under any of Sections 4 or 6 of this

4



--------------------------------------------------------------------------------



 



Agreement. In the event of any recovery by the Company of any payments made to
you under this Agreement, such recovery will not effect any of your obligations
under this Agreement. The Company’s determination not to enforce this Agreement
as to specific violations shall not operate as a waiver or release of your
obligations under the Agreement.
     8. You acknowledge that MetLife has advised you in writing that you have
twenty-one (21) days in which to review this Agreement and fully consider its
terms prior to signing it and that you should consult with legal counsel prior
to signing this Agreement. You fully understand the significance of all of the
terms and conditions of this Agreement. You are signing this Agreement
voluntarily and of your own free will and agree to abide by all the terms and
conditions contained herein. You may accept this Agreement by fully executing it
and returning it to MetLife in accordance with the return instructions provided
with this Agreement within twenty-one (21) days after the date you received this
Agreement. After you have executed this Agreement, you will have seven (7) days
from the later of the date you execute this Agreement or the date you are
notified that this Agreement has been approved by the MetLife, Inc. Compensation
Committee and Board of Directors to revoke this Agreement, which you may do in
writing either by e-mail to HRSC_MPTA@metlife.com or by fax to (908) 552-2441,
in either case received by MetLife within seven (7) days following the date on
which you executed this Agreement. This Agreement will become effective on the
eighth (8th) day following the later of the date you executed this Agreement or
the date you are notified that this Agreement has been approved by the MetLife,
Inc. Compensation Committee and Board of Directors (the “Effective Date”),
provided you have not earlier revoked it. In the event that you do not accept
this Agreement as set forth above, or in the event that you revoke this
Agreement prior to its Effective Date, this Agreement, including but not limited
to the obligation of MetLife to make any payment or provide any benefit pursuant
to Section 2, shall automatically be null and void.
     9. This Agreement is subject to the approval of the MetLife, Inc.
Compensation Committee and Board of Directors and will not be effective unless
it has been so approved. You affirm that this Agreement has been executed
voluntarily by you, and may not be changed except in a writing that specifically
references this Agreement and that is signed by you and an officer of MetLife.
With the exception of your Agreements to Protect Corporate Property and written
award agreements under the MetLife, Inc. 2005 Stock and Incentive Compensation
Plan or the MetLife, Inc. 2000 Stock Incentive Plan into which you have entered
during your employment with the Company, which remain in full force and effect,
this Agreement constitutes the full understanding between you and the Company
regarding your employment, the cessation of your employment, and any other
subject addressed in this Agreement, although in the event of any inconsistency
between the terms of this Agreement and the Summary Plan Description (“SPD”) of
the MetLife Plan for Transition Assistance for Officers (“Transition Plan”) ,
the terms of this Agreement shall govern. For purposes related to the operation
of the Transition Plan, the definitions in the SPD will be used for any
capitalized terms used in this Agreement that is defined in the SPD and not
defined in this Agreement.
MetLife and you intend that payments and benefits provided to you in this
Agreement will be compliant with Section 409A of the Internal Revenue Code of
1986, as amended, to the extent that such payments and benefits are subject to
such section. In no event shall the Company have any liability for any of your
taxes, penalties, or other losses in connection with the payments or benefits
provided to you in this Agreement other than any such amounts withheld by
MetLife from any payments or benefits hereunder as provided herein.
You affirm that no other promises, representations or agreements of any kind
have been made to you by any person or entity whatsoever to cause you to sign
this Agreement, and that you fully understand the meaning and intent of this
Agreement.
If any provision of this Agreement is held by a court of competent jurisdiction
to be illegal, void or unenforceable, it shall be modified so that its purpose
can lawfully be effectuated. However, the illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of
any other provision of this Agreement. This Agreement shall be governed by the
law of the State of New York without regard to choice of law or conflict of law
rules or principles. This Agreement may be used as evidence only to evidence its
terms or otherwise in an action to enforce this Agreement, and may not be used
for any other purpose. This Agreement may be executed in any number of
counterparts each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

5



--------------------------------------------------------------------------------



 



Agreed:

             
/s/ Lisa M. Weber
          August 17, 2009
 
           
Signature
          Date
 
           
STATE OF New York     )
           
): 
           
COUNTY OF New York )
           

On this 17th day of August, 2009, before me personally came
                    , to me known and known to me to be the person described in
and who executed this Separation Agreement, Waiver, and General Release, and
(s)he duly acknowledged to me that (s)he executed the same.

     
/s/ Shalom Nektalov
   
 
Notary Public
   
Notary Public Commission Expiration Date:
  Shalom Nektalov
 
  Notary Public, State of New York
 
  No. 01NE6087063
 
  Qualified in Queens County
 
  Commission Expires Feb. 10, 2011

         
MetLife
  Group, Inc.    
 
       
By:
  /s/ James Lipscomb    
 
 
 
   

         
James L. Lipscomb, Executive Vice President and General Counsel
  August 4, 2009    
 
Name & Title
 
 
Date    

6



--------------------------------------------------------------------------------



 



EXHIBIT A
Restricted Competitors
Public Companies
AIG
The Allstate Corporation
Genworth Financial Inc.
The Hartford Financial Services
Lincoln National Corp
Principal Financial Group Inc.
Prudential Financial Inc
Torchmark Corp
The Travelers Company Inc
Private Companies
TIAA Group
Mutual Companies
Mass Mutual Financial Group
New York Life Group
Northwestern Mutual Group
International
AEGON NW
AXA
Great West Life Company Inc
ING Group NV
Manulife Financial Corp.
Sun Life Financial Inc

 



--------------------------------------------------------------------------------



 



Exhibit B
Agreement To Protect Corporate Property
In consideration of my employment with Metropolitan Life Insurance Company
(“MetLife”),
I agree to the following:

  1.   All equipment, documents, and other property, and all information, of
MetLife which I receive in the course of my employment by MetLife, including
property and information which I develop as a MetLife employee, remain the
property and information of MetLife. Unless otherwise agreed to in writing by
the officer in charge of my department, the products of all my efforts in the
course of my employment belong exclusively to MetLife and I will not retain any
rights in any such product. Upon my voluntary or involuntary termination of
employment from MetLife, I agree to return any and all property and information
of MetLife immediately without keeping any copies.     2.   For 18 months
following the voluntary or involuntary termination of my employment with
MetLife:

  A.   I will not seek to divert from MetLife, directly or indirectly, any
business with any person for firm; nor will I seek to interfere in or disrupt,
directly or indirectly, any such business.     B.   I will not seek to have any
customer of MetLife reduce or terminate any insurance obtained from or through
MetLife, nor will I make use of any of MetLife’s property or information to
enable a third party to do so.     C.   I will not seek to have any MetLife
employee breach any duties or obligations to MetLife, or to have any such
employee leave MetLife’s employ for the purpose of becoming employed by any
other person or company which offers the same or similar services or products as
does MetLife.     D.   I will promptly inform MetLife of the identity of any of
my subsequent employers which are engaged in the insurance business. I will also
give MetLife my title and description of any new job which I assume during this
period, and I authorize MetLife to present a copy of this agreement to each of
these subsequent employers.

  3.   I acknowledge that the business of MetLife is conducted in all states and
in certain foreign countries and that the property and information I obtain in
the course of my employment involves and affects MetLife’s activities in all
states and in those foreign countries in which it conducts its business.
Therefore, it is not appropriate or feasible for MetLife to establish geographic
limitations on the restrictions to which I am now agreeing. Accordingly, I agree
to abide by these restrictions in all states and in those foreign countries in
which MetLife is or has plans to conduct business at the time that my employment
terminates.

 



--------------------------------------------------------------------------------



 



  4.   I acknowledge that, in the event I violate any provision of this
Agreement, MetLife will suffer irreparable harm. Therefore, in addition to any
other rights or remedies of MetLife, MetLife will have the right to obtain an
injunction enjoining any such violation. Further, if MetLife succeeds in any
lawsuit or proceeding against me brought to enforce this Agreement, or to
establish damages sustained by MetLife as a result of my violation of this
Agreement, I will reimburse MetLife’s attorney fees and costs as may be fixed by
the court in which such suit or proceeding is brought.     5.   If any provision
of this Agreement is invalidated in any jurisdiction either by statute or by a
court, such provision will be deemed modified to comply with the law or to have
been stricken from this Agreement if necessary to comply with the law. If any
such provision is so stricken, however, the remainder of this Agreement will
remain in effect.

I have carefully read this Agreement and I understand it. I acknowledge that I
have
been given a copy of this Agreement.
Signature:    /s/ Lisa M. Weber     
 
Dept.     Human Resources
 
Name:    Lisa M. Weber
 
Date:    3/16/98
 
Witness:    /s/ Ivonne Samaniego
 
Name and Title:    Ivonne Samaniego
 
Please return the signed form to your Departmental Personnel
Manager/Representative.

 



--------------------------------------------------------------------------------



 



Exhibit C
Agreement To Protect Corporate Property
In consideration of my receipt of stock options from Metropolitan Life Insurance
Company (“MetLife”), I agree to the following:

1.   All equipment, documents, and all information and other property that
belongs to MetLife that I receive or develop in the course of my employment by
MetLife, remain the property and information of MetLife. The products of all of
my efforts in the course of my employment belong exclusively to MetLife and,
unless the officer in charge of my department agrees to some other agreement in
writing, I will not retain any rights in any such work product. I agree to
return all property and information immediately and without keeping any copies
when my employment terminates for any reason.

2.   For 18 months following the termination of my employment with MetLife for
any reason:

  A.   I will not interfere in MetLife’s business or try to disrupt MetLife’s
business. This includes things I might do through my own efforts, or indirectly
through the efforts of others, and I will not use any MetLife information or
property to assist others. This includes diverting business away from MetLife or
seeking to have any MetLife customer reduce or terminate any insurance obtained
from or through MetLife.     B.   I will not solicit any employee of MetLife or
its affiliated entities (“Employee”) to become employed, associated or
contracted by or with me or any entity in which I am an employee, owner or
investor (“Other Company”). I will not solicit any Employee to become employed,
associated or contracted with an organization providing services to me or any
Other Company. For example, I will not inform an Employee of a job opportunity
with me or any Other Company, or suggest that any person or entity contact an
Employee to discuss or mention such a job opportunity. I also will not interview
an Employee for a job, or offer, authorize, approve or agree to hire an Employee
for any job opportunity with me or any Other Company.     C.   I will not make
statements that damage, disparage or otherwise diminish the reputation and
business practices of MetLife and its affiliated entities, and its and their
officers, directors and employees. This includes statements made verbally, in
writing or electronically. The only exception is if I am compelled by a court of
law or I am otherwise authorized to do this pursuant to legal or administrative
process.     D.   I authorize MetLife to present a copy of this agreement to
each of my subsequent employers.

3.   I acknowledge that the business of MetLife is conducted all states and in
certain foreign countries and that the employees of MetLife and its affiliated
entities are working to further the interests of MetLife in those states and
foreign countries. I also acknowledge that the property and information I obtain
in the course of my employment involves and affects

 



--------------------------------------------------------------------------------



 



    MetLife’s activities in all states and in those foreign countries in which
it conducts its business. Therefore, it is not appropriate or feasible for
MetLife to establish geographic limitations on the restrictions to which I am
now agreeing. Accordingly, I agree to abide by these restrictions in all states
and in those foreign countries in which MetLife is or has plans to conduct
business at the time that my employment terminates.

4.   I acknowledge that, if I violate any provision of this Agreement, MetLife
will suffer irreparable harm. Therefore, in addition to any other rights or
remedies of MetLife, MetLife will have the right to obtain an injunction
enjoining any such violation. If MetLife succeeds in any lawsuit or proceeding
against me brought to enforce this Agreement, or to establish damages sustained
by MetLife as a result of my violation of this Agreement, I will reimburse
MetLife’s attorney’s fees and costs, as these may be fixed by the court in which
MetLife sues me or brings a proceeding against me.

5.   If any provision of this Agreement is invalidated in any jurisdiction
either by statute or by a court, that provision will be deemed modified to
comply with the law or deemed stricken from this Agreement, if that is necessary
to comply with the law. If any provision is stricken for this reason, however,
the remainder of this Agreement remains in effect.

I have carefully read this Agreement and I understand it. I acknowledge that I
have been given copy of this Agreement.
Signature:    /s/ Lisa M. Weber     
 
Dept:    Human Resources
 
Name:     Lisa M. Weber
 
Date:    5/21/01
 
Witness:    /s/ Joanna T. May
 
Name and Title:    Joanna T. May, Secretary
 

 